Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-18-00806-CR

                                 Jose Pedro GALLEGOS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-CVJ-001898-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED September 11, 2019.


                                              _____________________________
                                              Irene Rios, Justice